     Case 2:20-cv-00206-APG-DJA Document 8 Filed 02/21/20 Page 1 of 2



 1   Rory T. Kay (NSBN 12416)
     Sarah A. Ferguson (NSBN 14515)
 2   MCDONALD CARANO, LLP
     100 W. Liberty Street, Tenth Floor
 3   Reno, NV 89501
     Telephone: (775) 788-2000
 4   rkay@mcdonaldcarano.com
     sferguson@mcdonaldcarano.com
 5
     Matthew O. Stromquist
 6   PILGRIM CHRISTAKIS LLP
     321 N. Clark Street, 26th Floor
 7   Chicago, Illinois 60654
     Telephone: (312) 361-3457
 8   mstromquist@pilgrimchristakis.com
     (Pro Hac Vice Petition Forthcoming)
 9
     Attorneys for Defendant
10   PROSPER MARKETPLACE, INC.

11                          IN THE UNITED STATES DISTRICT COURT

12                                FOR THE DISTRICT OF NEVADA

13   LEE ANNA PETRUSS,
                                                       Case No. 2:20-CV-00206-APG-DJA
14                  Plaintiff,
15                                                     STIPULATION AND [PROPOSED]
            vs.                                        ORDER FOR EXTENSION OF TIME FOR
16                                                     DEFENDANT PROSPER
     EQUIFAX INFORMATION SERVICES,                     MARKETPLACE, INC. TO ANSWER OR
17   LLC; AMERICA FIRST CREDIT UNION;                  OTHERWISE RESPOND TO THE
     PROSPER MARKETPLACE, INC.                         COMPLAINT
18                                                     (FIRST REQUEST)
19                  Defendants.

20
21
            Plaintiff Lee Anna Petruss and Defendant Prosper Marketplace, Inc. (“Prosper”), by
22

23   undersigned counsel, hereby agree and stipulate that the deadline by which Prosper must answer

24   or otherwise respond to the Complaint is extended to March 24, 2020. This extension is

25   appropriate to allow Prosper’s recently-retained counsel to review and analyze the Complaint
26
     and prepare an appropriate response, and to allow the parties to explore whether an early
27

28

                                                      1
     Case 2:20-cv-00206-APG-DJA Document 8 Filed 02/21/20 Page 2 of 2



 1   resolution is feasible without the need for further litigation. This is Prosper’s first request for an

 2   extension of time and is not intended to cause any undue delay or prejudice any party.
 3
            DATED: February 21, 2020.
 4
      Plaintiff Lee Anna Petruss                    Defendant Prosper Marketplace, Inc.
 5
      By: /s/ David H. Krieger                      By: /s/ Sarah A. Ferguson
 6    David H. Krieger                              Rory T. Kay
      HAINES & KRIEGER, LLC                         Sarah A. Ferguson
 7
      8985 S. Eastern Ave., Suite 350               MCDONALD CARANO, LLP
 8    Henderson, NV 89123                           100 W. Liberty Street, Tenth Floor
      Telephone: (702) 880-5554                     Reno, NV 89501
 9                                                  Telephone: (775) 788-2000
      Attorneys for Plaintiff
10                                                  Matthew O. Stromquist
11                                                  PILGRIM CHRISTAKIS LLP
                                                    321 N. Clark Street, 26th Floor
12                                                  Chicago, Illinois 60654
                                                    Telephone: (312) 361-3457
13                                                  (Pro Hac Vice Petition Forthcoming)
14                                                  Attorneys for Defendant Prosper Marketplace, Inc.
15

16                                                  ORDER
17
                                                    IT IS SO ORDERED.
18
                                                    ___________________________________
19                                                  UNITED STATES MAGISTRATE JUDGE
20                                                          February 24, 2020
                                                    DATED: ___________________________
21

22

23

24

25

26

27

28
                                                         2
